DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	This communication is responsive to Application No. 16/987,335 filed on August 06, 2020. Claims 1-20 are subject to examination.

Claim Objections
3.	Following claims are objected to because of the following informalities:
	in claim 6, line 2 “a gate” should be replaced with “the gate”; and
	in claim 20, line 1 “terminal and comprising:” should be replaced with “terminal, the shunt switch comprising:”.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention. 
Claim 1 recites "the first transistor being connected to the first end terminal" (lines 4-5). It is not clear which terminal (gate, source and/or drain?) of said first transistor is being connected to the first end terminal. Hence, renders claim 1 and its dependent claims indefinite. Similar rejection applies to claim 20 since it fails to recite said transistor stack’s terminals. In addition, in claim 20 recites “a signal power” (line 7) and “a signal power” (line 9). It is not clear whether said “signal power” (line 9) is the same or different from said “signal power” (line 7).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
I. 	Determining the scope and contents of the prior art. 
II. 	Ascertaining the differences between the prior art and the claims at issue. 
III. 	Resolving the level of ordinary skill in the pertinent art. 
IV. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 3, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cavus (US 9,712,158 B1) and in view of Suwa (US 2006/0252394 A1). 

Regarding claims 20 (self-bias) & 1 (capacitor), Cavus teaches a shunt switch having a switched terminal (Figure 7: 120 “switching circuit” & 123a-123b “shunt switches”) and comprising: a transistor stack comprising a first transistor (Figure 7: 123a/123b), the transistor stack being connected to: the switched terminal (Figure 7: 103, Figure/s 5A/5B: 50/60 & Column 15, Lines 65-67: 103 is implemented using the configuration shown in Figures 5A or 5B) and a low-impedance node (Figure 7: the lower terminal of 126 “ground”); the shunt switch being configured to self-bias (Figure 7: 126 “capacitor”). Although Cavus teaches the shunt switch configured to self-bias, Cavus does not explicitly disclose to an on state, when a signal power at the switched terminal is less than a first threshold, and to an off state, when a signal power at the switched terminal is greater than a second threshold,-26- 111963246.1191560 (WB-202002-010-1-USO)the second threshold being greater than the first threshold. In a related field of endeavor, Suwa discloses to an on state, when a signal power at the switched terminal is less than a first threshold (Figure 2: 43 “shunt FETs”, 35 “capacitor” & Paragraphs 57-59: FET on state), and to an off state, when a signal power at the switched terminal is greater than a second threshold (Figure 2: 43 “shunt FETs”, 35 “capacitor” & Paragraphs 57-59: FET off state),-26- 111963246.1191560 (WB-202002-010-1-USO)the second threshold being greater than the first threshold (Paragraphs 57-59: the threshold voltage & the threshold voltage the “H”-level control voltage). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the above Cavus’s shunt switch to include on/off state with thresholds as in Suwa. One of ordinary skill in the art would be motivated to do so to minimize distortion, Paragraph 10. 

Regarding claim 3, the combination of Cavus and Suwa teaches the shunt switch of claim 1. In addition, Cavus discloses wherein the transistor stack further comprises a second transistor connected in series with the first transistor (Figure 7: 123a & 123b).

Regarding claim 5, Cavus further discloses a bias circuit connected to a gate of the first transistor (Figure 7: 103).

Regarding claim 8, Cavus also discloses wherein the transistor stack further comprises a second transistor, wherein: the first transistor is a field effect transistor of a first channel type, the second transistor is a field effect transistor of the first channel type, and the first transistor is connected in series with the second transistor (Figure 7: 123a, 123b & Column 14 Lines, 46-47: FET ).  

Regarding claim 9, Cavus also discloses a bias circuit connected: to a gate of the first transistor, and to a gate of the second transistor (Figure 7: 103).

Regarding claim 10, Cavus also discloses wherein the bias circuit comprises a first bias source (Figure 7: 103) connected: through a first resistor to the gate of the first transistor, and-23- 111963246.1191560 (WB-202002-01 0-1 -USO)through a second resistor to the gate of the second transistor (Figure 7: 125a & 125b).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWKAT M. ALI whose telephone number is (571) 270-1639. The Examiner can normally be reached on Monday-Thursday 8:30AM-3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO AIR at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, SAM K. AHN can be reached on (571) 272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWKAT M ALI/
Primary Examiner, Art Unit 2633